Citation Nr: 1119250	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left hand numbness.

2.  Entitlement to service connection for left shoulder disorder.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus with diabetic retinopathy, diabetic macular edema, and nuclear sclerosing cataracts.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the low back.  

5.  Whether a separate compensable disability rating is warranted for diabetic retinopathy and diabetic macular edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active service with the U. S. Marine Corps from December 1979 until his retirement in August 2006.  He had additional service in the Army National Guard from November 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in October 2008.  A transcript of the hearing is included in the claims folder.

The Veteran's case was previously before the Board in November 2009.  At that time the Board decided a number of issues and remanded the issues shown above.  The issue related to the Veteran's disability rating for his service-connected DDD of the low back was remanded for the agency of original jurisdiction (AOJ) to address whether the Veteran's disability rating was 10 or 20 percent.  This was because the rating decision on appeal had granted a 10 percent rating but a subsequently issued statement of the case (SOC) and a supplemental statement of the case (SSOC) indicated that the disability was rated at the 20 percent level.

On remand, the AOJ determined the correct disability rating had been 10 percent.  However, the AOJ also increased the Veteran's disability rating for his DDD of the low back by way of a rating decision dated in May 2010.  The 20 percent rating was made effective from the date after the Veteran's retirement of military service, September 1, 2006.  Thus, the issue on appeal has been changed to reflect the current posture of the disability rating for the Veteran's service-connected DDD of the low back.

The Veteran's case was returned to the Board in January 2011.  The Veteran later submitted medical records relating to treatment provided for his service-connected DDD of the low back, which records were received at the Board in February 2011.  The Veteran did not include a waiver of consideration of the evidence by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the issue will be remanded to the AOJ for consideration of the new evidence in the first instance.  As the evidence relates solely to the Veteran's low back disability, it does not affect the remaining issues on appeal.  Id.  

The Veteran's service-connected diabetes mellitus has been characterized as including three eye-related disabilities that are rated at the noncompensable level.  The rating criteria for diabetes mellitus provides for service connection for complications of the disease.  If the complications are noncompensable, they are to be considered part of the process under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2010).  In the instant case, service connection includes diabetic retinopathy and diabetic macular edema.  Those disabilities require further development in order to determine if they are entitled to a separate compensable disability rating apart from the current rating for diabetes mellitus.  

Finally, the Board previously noted that the Veteran raised the issue of entitlement to service connection for a left foot disorder at the time of his hearing.  (Transcript pp. 13-16).  The issue was referred to the AOJ for such further development as may be required.  A review of the claims folder does not reflect any action taken on the referred issue.  Accordingly, the issue is again referred to the AOJ for appropriate action.

(The issues of entitlement to service connection for left hand numbness, a disability rating in excess of 20 percent for service-connected DDD of the low back, and whether entitlement to a separate compensable disability rating for diabetic retinopathy and diabetic macular edema is warranted are addressed in the remand portion of the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have a left shoulder disorder that is related to his military service.

2.  The Veteran's service-connected diabetes mellitus, type II requires oral medication and restricted diet.  The Veteran had one episode of ketoacidosis in October 2006 and one episode of hypoglycemia in August 2008.  The Veteran has not required the regulation of activities due to his diabetes mellitus at any time during the pendency of his appeal.  

3.  The Veteran's nuclear sclerosing cataracts are mild and not clinically significant.  They have been manifested by a corrected distant visual acuity of 20/20 in both eyes throughout the pendency of the appeal with no impairment of the Veteran's visual fields.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2010); 75 Fed. Reg. 59,968-59,972 (Sept. 29, 2010) (to be codified at 38 C.F.R. § 3.317).

2.  The criteria for entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.76, 4.79, 4.119, Diagnostic Codes 6066, 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Background

At the outset the Board notes that the Veteran submitted his claim for service connection while he was still on active duty as part of the Benefits Delivery at Discharge (BDD) program.  He served on active duty in the Marine Corps from December 1979 until his retirement for years of service in August 2006.

A review of the Veteran's service treatment records (STRs) reflects that he suffered a contusion of the left shoulder as a result of a motor vehicle accident (MVA) in 1987.  This was the injury identified as the basis for the claim for service connection by the Veteran in his claim of July 2006.  The STRs, to include multiple examination reports, do not reflect additional treatment for problems related to the left shoulder in the intervening years.  Nor do they reflect any complaints of problems related to the left shoulder, to include at any time during the Veteran's service in the Persian Gulf War or thereafter.  

The Veteran's retirement physical examination was negative for any findings of a left shoulder disorder in June 2006.  More notable, the Veteran listed numerous physical problems on his medical history that was completed with his physical examination.  He listed problems with his right shoulder but did not mention any problems with his left shoulder even though he included the left shoulder on his claim just a month later.

The Veteran was afforded a VA examination in August 2006.  In regard to the left shoulder, the examiner stated that the Veteran denied recollection of any left shoulder injury or issue.  Right shoulder problems were identified.  There were no physical findings reported for the left shoulder and no impression or diagnosis regarding the left shoulder was reported.

The Veteran's claim for service connection was denied in October 2006.  The rating decision noted the left shoulder contusion in 1987 but found no evidence of a chronic disability in service.  The rating decision further noted that the Veteran denied any current problems as was reported at the VA examination.

The Veteran was afforded a VA examination in July 2007.  The examiner noted the results of the prior VA examination of August 2006 and that he had reviewed the claims folder.  The examiner said there was no change in the Veteran's bilateral shoulder symptoms.  The Veteran had no pain in the left shoulder.  He had abduction and flexion from 0 to 180 degrees.  An x-ray of the left shoulder was interpreted to show no abnormalities.  The examiner provided a diagnosis of bilateral shoulder impingement syndrome with prior normal x-ray of the right shoulder and no arthritis shown on x-rays of August 2006.  There was no explanation for the diagnosis of bilateral impingement syndrome in light of the negative examination and x-ray findings.

The Veteran testified at his Board hearing in October 2008.  The Veteran was asked if he had injured his left shoulder in a MVA in service.  He said he may have injured his left shoulder then, but was not sure.  He said it may have been caused by all of the times he had to lift a heavy rucksack.  He stated that he could not specifically recall a left shoulder incident.  The Veteran said he could not lift his left arm above a certain height and it would hurt if he rotated it.  The Veteran was asked if he had had any x-rays and he said he thought so at the time of his August 2006 VA examination, but was not told of any results.  The Veteran said his left shoulder bothered him depending on what he did.  He said he was limited.  He described that it hurt if he was a passenger in a car and put his arm up.  He said he did not have any special treatment for the times when his shoulder would hurt.  Sometimes, one of his children would rub his shoulder but he did not take any medication.

The Veteran submitted additional medical evidence in February 2009.  Much of it was duplicative of records previously submitted, to include records from BNH for the period from April 2006 to December 2007.  VA records, all dated in December 2008, listed a number of conditions and complaints, but there was no mention of any type of left shoulder problems.

The Board remanded the issue for further development in November 2009.  In light of the STR evidence of the Veteran having suffered a contusion to the left shoulder in 1987, the impingement syndrome diagnosis and his testimony of having pain, an examination was needed.

In November 2009, the AOJ wrote to him to ask if he had had any additional treatment for his left shoulder.  The Veteran responded in January 2010 that he had nothing new to submit in regard to his claim.  

The Veteran was afforded a VA examination in January 2010.  The examiner noted that he had reviewed the claims folder and Board remand in preparation for the examination.  The Veteran told the examiner that his left shoulder was not very bothersome.  He reported occasional pain with no specific trigger or pattern.  He said that this did not limit him in his activities of daily living or his occupation.  The Veteran said he actually had to rely on his left arm more because of problems with his right shoulder.  He did not take any medication for his pain.  

On physical examination, the examiner said the Veteran's left arm strength was 5/5.  There was no tenderness or crepitus in the left shoulder.  The Veteran had flexion and abduction to 170 degrees, times three, with no pain.  The examiner provided an assessment of left shoulder strain but was awaiting the results of x-rays.  Reports associated with the claims folder show that x-rays of the left shoulder were interpreted as normal.  

The examiner also referred to evidence in the claims folder, particularly the treatment record for the left shoulder injury in service as well as the June 2006 retirement physical examination.  The examiner noted that there was no complaint of left shoulder pain at the time of the VA examination in August 2006.  He also noted that the examiner from July 2007 said there was no change in the bilateral shoulders from the earlier VA examination and that the Veteran denied any pain in the left shoulder.  The examiner noted that the Veteran was diagnosed with bilateral shoulder impingement although with negative x-rays of the left shoulder.  The examiner opined that it was less likely as not that the Veteran's current left shoulder strain is related to his military service.  The examiner noted that the STRs were negative for chronic complaints and there were no complaints at the time of the retirement physical in June 2006.  The Veteran also had no complaints at the time of his VA examinations in 2006 and 2007 with negative x-rays in 2007.  

VA records for the period from February 2009 to March 2010 were associated with the claims folder.  There was no treatment for complaints related to the left shoulder and no incidental findings related to the left shoulder.

B.  Analysis 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran is determined to have served in combat, and an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

In this case, the Veteran's DD 214 reflects that he received two awards of the Combat Action Ribbon (CAR).  A review of the military personnel records in the claims folder documents one occasion where the Veteran was awarded the CAR - for service in the Persian Gulf War.  The Veteran is considered a combat veteran for purposes of his claim.

As noted, the Veteran had service in the Persian Gulf War, thus his claims for service connection must also be considered for possible application of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2010) in regard to undiagnosed illnesses.  

The Board notes that the applicable regulation, 38 C.F.R. § 3.317, underwent an extensive revision in September 2010.  The change was effective September 29, 2010, and applies to all applications for benefits pending before VA on or received by VA on or after September 29, 2010.  See 75 Fed. Reg. 59,968-59,972 (Sept. 29, 2010) (to be codified at 38 C.F.R. § 3.317).  The Board will analyze the Veteran's claim under both sets of regulations

There is no basis to establish service connection for a left shoulder disability on a direct or presumptive basis.  The Veteran had a solitary episode of a left shoulder contusion in 1987.  The later STRs, covering approximately nineteen years, to include several physical examinations, showed no complaints of continuity of symptomatology or treatment.  The Veteran did not indicate a problem with the left shoulder on his retirement physical.  None of the post-service medical records relates to treatment provided for left shoulder problems.  The evidence also demonstrates that there is no arthritis at any time; thus, there is no basis to consider presumptive service connection for that disorder.  

The Veteran has not alleged that he suffered any type of a left shoulder injury during any period of combat.

As the Veteran was submitting his claim for service connection while still on active duty, it appears he listed on his claim the multiple problems he had been treated for during his career; whether they represented a then-current problem or not.  The Veteran denied any type of a left shoulder problem at the time of his VA examinations in 2006 and 2007, although he was diagnosed with impingement syndrome in 2007 despite a negative physical examination and negative x-rays.  

Normal range of motion for the shoulder is considered to be 0 to 180 degrees for flexion and abduction, with internal and external rotation as 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  The Veteran had a full range of motion for all four measurements in July 2007.  He had flexion and abduction from 0 to 170 degrees and internal and external rotation from 0 to 80 degrees in January 2010.  Pain was noted with external rotation.  

The January 2010 VA examiner provided an assessment of left shoulder strain but concluded that it was not related to the Veteran's military service.  He cited to the above evidence, the lack of any problems in service after the initial injury, the lack of complaints by the Veteran, especially when queried by the VA examiners in 2006 and 2007, as support for his conclusion that the current left shoulder strain was not related to service.  The Veteran has not provided any medical evidence to contradict that opinion.  

As for consideration of the claim under the revised 38 C.F.R. § 3.317, there is no basis for service connection in that regard.  Both the prior version and the amended regulations relate to claims for undiagnosed illnesses, with certain exceptions.  In fact, 38 C.F.R. § 3.317(a)(1)(ii) (2010) provides that the disability cannot be attributed to any known clinical diagnosis by way of history, physical examination or laboratory tests to qualify as an undiagnosed illness.  The new regulation, to be codified at 38 C.F.R. § 3.317(a)(1)(ii), provides the same requirement.  See 75 Fed. Reg. 59,971 (Sept. 29, 2010).  

In this case, the Veteran has received diagnoses of impingement syndrome and left shoulder strain.  The evidence of record does not demonstrate an undiagnosed illness.  Thus, there is no basis for service connection as an undiagnosed illness and the claim is denied.

The new regulation did not alter the fundamental requirement for an undiagnosed illness.  In fact, that provision remains unchanged.  The Veteran's particular claim did not fall under any the changes as his disability did not involve one of the listed presumptive disease and did not involve an infectious disease.  Thus, neither version of the regulation provided a more favorable review of his claim.  

II.  Higher Rating 

A.  Background

The Veteran was diagnosed with diabetes mellitus in service and received treatment up through his retirement in August 2006.  His June 2006 retirement physical examination noted his distance vision as 20/20 uncorrected in each eye.  

He was afforded a VA general medical examination in August 2006.  At that time it was noted that his diabetes was treated with oral medications with good control most of the time.  There were no known complications involving the heart or kidneys.  

The Veteran was granted service connection for his diabetes mellitus in October 2006.  He was given a 20 percent rating based on the need for oral medication and a restricted diet.  The Veteran was also granted service connection for hypertension in October 2006.  However, this was based on a separate disability and unrelated to the Veteran's diabetes mellitus.  

The Veteran submitted his notice of disagreement (NOD) with his rating for diabetes mellitus in January 2007.  He also submitted private medical records from Beaufort Memorial Hospital that were dated in October 2006.  The records show that the Veteran was inpatient from October 20 to October 22, 2006, for treatment of ketoacidosis.  The history and physical report noted that the Veteran was initially transported to the Beaufort Naval Hospital (BNH), South Carolina, by ambulance and then admitted to Memorial.  The physician said he got the impression that the Veteran did not comply with his diet and exercise.  He did not check his blood sugars.  

The initial impression listed metabolic acidosis, presumed diabetic ketoacidosis precipitated presum[ably] by poor diabetes control, dehydration and mild rhabdomylolysis; pre-renal azotemia with acute renal failure exacerbated with dehydrated state, diabetic ketoacidosis (DKA), in addition to Glucophage on top of ACE-inhibitor; type 2 diabetes, poorly controlled; diabetic foot ulcer, currently closed and does not appear to be a source of infection; and, hyperkalemia that has been treated appropriately and maintained with treatment with insulin and intravenous (IV) fluids.  

The discharge summary listed the diagnoses as DKA, type 2 diabetes mellitus, prerenal azotemia, essential hypertension, hypomagnesemia, and hypocalcemia.  It was noted that a renal ultrasound showed normal kidneys.  The summary also noted that the attending physician was not going to clear the Veteran to return to work until the Veteran was cleared by the Veteran's physician at the Navy hospital.

The Board notes that an outpatient records from the BNH, dated in March 2007, noted that the Veteran said he left his employment delivering packages in October 2006.  The Veteran related that it was too difficult getting in and out of his vehicle with his knee problems.  He was employed at the department of motor vehicles.

The Veteran was afforded a VA eye examination in July 2007.  The Veteran reported he had been diagnosed with diabetic retinopathy by his eye doctors at BNH.  The Veteran wore over-the-counter (OTC) reading glasses every day.  The examiner reported that the Veteran's best corrected distance vision in each eye was 20/20.  The examiner also said the Veteran's confrontation visual fields were normal.  The examiner confirmed that the Veteran did have moderate nonproliferative diabetic retinopathy and mild diabetic macular edema.  He said the macular edema was not clinically significant.  The impressions were that the Veteran had moderate nonproliferative diabetic retinopathy and mild diabetic macular edema.  He said the conditions did not meet the criteria for focal laser therapy as this time.  He noted that the Veteran had been referred to a private eye specialist for evaluation.  The examiner said the Veteran remained at lifetime risk for worsening of his diabetic retinopathy, including worsening of his visual acuity.  The examiner commented that the Veteran's vision was better than expected with the level of retinopathy.

Service connection for diabetic retinopathy with diabetic macular edema was granted in September 2007.  A noncompensable rating was assigned.  As the disability was noncompensable, it was included in the Veteran's overall characterization of his diabetes mellitus disability.

The Veteran provided copies of BNH treatment records for the period from January to December 2007.  There was no specific treatment for his diabetes, or related disabilities noted in the records.

The Veteran submitted records from Coastal Carolina Medical Center, dated in October 2008.  The records relate to treatment provided to the Veteran for hypoglycemia in August 2008.  The Veteran was transported by ambulance to the medical center.  He was treated and monitored for approximately two hours and then discharged to home.  

The Veteran testified about his hypoglycemic event at his hearing in October 2008.  He said his blood sugar had dropped very low and he had become very weak.  He testified that he was on a strict diet and was given the opportunity to exercise at Beaufort Memorial Hospital but was not able to attend as he would like because it was during working hours.  The Veteran said the incident with his hypoglycemia occurred on a Tuesday or Wednesday and he did not return to work until the next Monday.  He had not been seen at BNH to review his medications because he had been unable to get an appointment.  

The Veteran submitted evidence, and a claim for service connection for additional residuals of his diabetes mellitus, that was received in January 2009.  The evidence shows the results of an eye examination at the Eye Institute of Georgia from January 2009.  The Veteran was noted to have best corrected distant vision of 20/20 in each eye.  He still used OTC reading glasses.  His field of vision was said to be full in each eye.  The examiner provided an assessment of adult onset diabetes mellitus, nonproliferative diabetic retinopathy, said to be mild, cotton spot macular edema, and possible cataracts in both eyes, said to be mild and not significant.

The Veteran included a Physician's Statement that was signed by a Navy physician from BNH in January 2009.  The form appears to be one devised by the Veteran's representative as it lists the several levels of criteria for disability ratings for diabetes mellitus with a block to check beside each separate criterion.  The block was checked that said the Veteran had diabetes mellitus that required insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  There was no check for the block to show that he required restriction of his activities in addition to his need for medication and diet.  The statement further provided that the Veteran had cataracts, hypertension, and erectile dysfunction as a result of his diabetes.

The Veteran submitted additional medical evidence in February 2009.  Much of it was duplicative of records previously submitted to include his January 2009 eye evaluation and records from BNH for the period from April 2006 to December 2007.  VA records, all dated in December 2008, listed a number of conditions and complaints.

New records from BNH, dated from October 2008 to February 2009 were received.  Of note, the Veteran testified at his hearing that he had lost weight over the years in service and after.  He thought he weighed about 135 pounds at the time of his hearing in October 2008.  However, a treatment entry from October 30, 2008, a week after the hearing, recorded the Veteran's weight as 151 pounds.  The VA records listed the Veteran at 150 pounds in December 2008.  

A review of his STRs reflects that he weighed 157 pounds at the time of a periodic physical examination in September 2000.  An outpatient STR entry from April 2006 listed the Veteran's weight as 152.5 pounds.  His June 2006 retirement physical listed his weight as 165 pounds, although this may be an error of transposing of numbers.  The post-service records do not reflect any sudden or continued weight loss.  

The Veteran was afforded a VA genitourinary examination in February 2009.  The examiner confirmed that the Veteran had erectile dysfunction as a result of service-connected diabetes mellitus.  No abnormality of the penis was identified.  

The Veteran was granted service connection for his erectile dysfunction in March 2009.  He was assigned a noncompensable disability rating under the applicable diagnostic code but was awarded special monthly compensation (SMC) for the loss of use of a creative organ.  The Veteran's cataracts were included in his list of eye-related disorders associated with his service-connected diabetes mellitus.  The rating decision separated the eye-related disorders of diabetic retinopathy, diabetic macular edema, and cataracts from the rating for diabetes even though the eye-disorders were still rated at the noncompensable level.  

The Board remanded the issue for further development in November 2009.  A current examination was requested to assess the status of the Veteran's diabetes mellitus and associated disorders.  

The AOJ wrote to him to ask if he had had any additional treatment for his diabetes in November 2009.  The Veteran responded in January 2010 that he had nothing new to submit in regard to his claim.  

The Veteran was afforded two VA examinations to assess his diabetes mellitus and associated disorders in January 2010.  In the first examination, the Veteran was noted to still be on oral medication.  The Veteran reported having been hospitalized in the past with the most recent event being in late 2008 or early 2009.  He denied any kidney disease or heart disease.  He reported his diagnosis of hypertension.  The Veteran said he had stable weight.  He reported occasional numbness and tingling in his hands and feet.  He denied any restrictions because of his diabetes.  He reported he had missed approximately one day of work because of passing out at work and being hospitalized for hypoglycemia.  The examiner said strength and sensation was normal in the four extremities.  There was no sign of skin ulceration or breakdown.  The examiner reviewed the results of laboratory studies and said they were normal.  The impression was diabetes mellitus type 2 that was controlled with Metformin, 1000 milligrams, twice a day.  The examiner also said the Veteran had essential hypertension that was unrelated to diabetes and this was controlled with the current medical regimen.  

The Veteran was afforded a VA eye examination as the second of two examinations.  The Veteran said his diabetes had gotten worse.  He said he had required laser therapy at the Georgia Eye Clinic in his right eye in the last several months.  He said his vision was pretty good but he still had to use reading glasses.  He said that his vision had not limited his occupational activities or activities of daily life.  

The examiner said the Veteran's uncorrected distant vision was 20/20 for both the right and left eye.  The best corrected distant and near vision was also 20/20 for each eye.  The examiner said the veteran's confrontation to visual fields, extraocular movements, and papillary examination was normal.  He noted trace nuclear sclerosing cataracts in both eyes.  The examiner also said there was moderate nonproliferative diabetic retinopathy with focal laser marks in the right macula.  There was no coronary evidence of diabetic macular edema.  There was no obvious glaucoma cupping.  

The impressions were of diabetes with trace nuclear sclerosing cataracts related to the diabetes.  There was also moderate nonproliferative diabetic retinopathy.  He said the Veteran had required focal laser therapy in the right eye for diabetic macular edema.  The examiner said the Veteran was fortunate that his uncorrected and best corrected visual acuity remained 20/20 despite the fact that he has a moderate level of damage from diabetes to his eyes.  The second impression related to glaucoma.  The examiner said that he found no evidence of glaucoma on his examination.  He said the Veteran had no history of glaucoma and this was confirmed by his review of the claims folder.  He said the Veteran underwent visual field testing for completeness so that he would not have to return if the issue became more of a concern.  

VA treatment records for the period from February 2009 to March 2010 were associated with the claims folder.  No specific treatment for diabetes, or associated disorders was provided.  A general diabetic foot examination from March 2010 noted no problems to include nerve or skin.  An entry from that date also noted the Veteran's weight as 154 pounds.  

The AOJ issued a rating decision that addressed issues unrelated to the Veteran's service-connected diabetes and associated disabilities in May 2010.  The AOJ listed the Veteran's cataracts, diabetic retinopathy and diabetic macular edema as part of his overall diabetes mellitus disability.  There was no separate noncompensable disability rating for the three eye disabilities.  

B.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's claim for a higher rating for his disability of diabetes mellitus type 2 is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes Mellitus

The Veteran's diabetes mellitus is evaluated under Diagnostic Code 7913.  A 20 percent evaluation contemplates diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is for consideration where the disorder requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Finally, a 100 percent evaluation is assigned when the diabetes mellitus requires more than one daily injection of insulin, (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

Note (1) to Diagnostic Code 7913 directs adjudicators to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under this diagnostic code.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, a glucose tolerance is not necessary solely for rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Court has held that the conjunctive "and" used in Diagnostic Code 7913 for the criteria for both the 40 percent and 60 percent disability ratings requires that all criteria must be met to establish those ratings.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki 23 Vet. App. 152, 155-56 (2009).  Moreover, medical evidence is required to support a finding of regulation of activities.  Camacho, 21 Vet. App. at 364.

The evidence of record clearly establishes that the Veteran's diabetes mellitus requires oral medication and a restricted diet.  The evidence of record does not establish that it is medically necessary to regulate his activities due to his diabetes mellitus.  The Board recognizes that the Veteran had one episode of ketoacidosis in October 2006 and an episode of hypoglycemia in August 2008.  However, even with the two episodes, there was still no medical regulation of his activities.  

The private treatment records do not provide evidence of any restriction of activities.  The VA diabetes mellitus examinations are also negative for any evidence of a medically required regulation of activities due to diabetes mellitus.  The Veteran conceded as much as his VA examination in January 2010.  Accordingly, he does not satisfy the criteria for a 40 percent evaluation for any period of time covered by this appeal and his claim for a higher evaluation is denied.  Absent the medical requirement for regulation of his activities, he cannot satisfy the requirements for a 60 percent rating based on either the ketoacidosis or hypoglycemic episode.  

The Veteran's diabetes has also caused erectile dysfunction which has been rated as noncompensable by analogy under Diagnostic Code 7522 (2010), which pertains to deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b (2010).  Although there is no evidence that the Veteran has any type of deformity of his penis, his disability is rated under the only diagnostic code available for erectile dysfunction.  

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  This is the only disability rating listed under this diagnostic code.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  

The evidence of record does not establish any deformity of the penis.  Further, the Veteran does not allege any deformity.  He is compensated for his loss of use of a creative organ under a separation provision and that issue is not on appeal.  There is no basis to assign a compensable rating under Diagnostic Code 7522 at any time during the pendency of the appeal.  

Cataracts Due to Diabetes

The Veteran is also service connected for nuclear sclerosing cataracts associated with his diabetes.  Initially, the Board notes that during the pendency of the appeal the criteria for rating eye disabilities were amended effective December 10, 2008.  These amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008).  Here, the Veteran filed his claim for service connection for cataracts in January 2009.  Thus, the Board will consider his disability under the amended regulations.  

The Board notes that the AOJ listed the three eye disabilities under Diagnostic Code 6013 at the time of the rating decision of March 2009.  Diagnostic Code 6013 relates to disabilities involving simple glaucoma.  38 C.F.R. § 4.84a (2008); 38 C.F.R. § 4.79 (2010).  The Veteran does not, and has not had glaucoma during the pendency of this appeal.  The VA examiner of January 2010 confirmed this by his examination findings and by his review of the claims folder.  The AOJ later included the three eye-related disabilities as part of the Veteran's diabetes mellitus rating when it issued the rating decision that granted a 20 percent rating for service-connected DDD of the lower back in May 2010.  Thus, the Board finds that there is no basis to consider a rating for glaucoma under Diagnostic Code 6013 whether by the prior or amended regulations.  

Cataracts, of any type, are evaluated under Diagnostic Code 6027.  See 38 C.F.R. § 4.79 (2010).  The criterion provides that preoperative cataracts are to be evaluated based on visual impairment.  The evidence is unequivocal that the Veteran has not had surgery for his cataracts at this time.

Disabilities involving visual acuity are evaluated under Diagnostic Codes 6061 to 6066.  38 C.F.R. § 4.79.  Visual acuity is evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76 (2010).  A 10 percent, or compensable rating is applicable where the individual has vision in one eye of 20/50, and either 20/50 or 20/40 in the other eye.  A 10 percent rating is also for consideration where the individual has vision in one of eye of 20/70 and vision of 20/40 in the other eye.  Finally, a 10 percent rating is warranted where there is vision in one eye of 20/100 and 20/40 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A review of the clinical records, private records, and VA examination reports does not reflect a visual acuity that would entitle the Veteran to a 10 percent rating for his cataracts at any time during the pendency of his appeal.  The Veteran has been noted to have surprisingly good distant visual acuity given the status of his diabetes.  In that regard, his distant visual acuity has remained at the 20/20 level for each eye throughout his appeal.  No separate compensable rating for cataracts is warranted.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a left shoulder disorder, or higher disability ratings for the Veteran's service-connected diabetes or a separate compensable disability rating for his nuclear sclerosing cataracts.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his diabetes mellitus and cataracts.  His disability ratings are recognition of the impairment of his individual disabilities.  The Veteran's subjective and objective symptoms of his diabetes mellitus are contemplated in the rating criteria and are allowed for in his 20 percent rating.  There is a very specific criterion to meet, specifically regulation of activities, to justify any higher rating.  The evidence clearly demonstrates that no regulation of activities is required.  Likewise, the Veteran's central visual acuity is such that a compensable disability is not warranted for his cataracts and they present no effect on his daily activities or occupation.

There is nothing unusual in the Veteran's specific case that renders the rating schedule as inadequate to address his disabilities.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's original claims for service connection for diabetes mellitus and cataracts have been granted.  The Board notes that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 490.  Accordingly, discussion of VCAA notice in this case is limited to the issue entitlement to service connection for a left shoulder disorder.

In the present case, the Veteran's claim for service connection was received in July 2006, prior to his retirement from service in August 2006.  The AOJ proceeded with development of the claim but did not provide any notice at that time.  The Veteran's claim, involving the left shoulder issue, was adjudicated in October 2006.  Thus, there was an unfavorable rating in this case prior to any VCAA notice.

The Veteran expressed his disagreement with the denial of service connection in January 2007.  He provided additional medical evidence he believed supported his contentions for service connection.

The AOJ wrote to him in October 2007.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was apprised of the evidence of record.

The AOJ again wrote to the Veteran in May 2008.  The letter advised the Veteran of the Dingess element as to how VA determines a disability rating.  The Veteran responded with evidence in June 2008.

The Veteran's claim was re-adjudicated and the left shoulder issue denied in June 2008.  He was issued a supplemental statement of the case (SSOC) that provided the basis for the continued denial of his claim.

The Veteran testified at a Board hearing in October 2008.  The Board remanded his case for additional development in November 2009.

The AOJ wrote to the Veteran and provided him with notice regarding how effective dates and disability ratings are determined in November 2009.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements and testimony and the submission of specific medical evidence he believed supported his claim.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his extensive STRs, private treatment records submitted by him, and VA record.  He was afforded VA examinations and he submitted a number of lay statements in support of his claim.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

In regard to the VA examinations, the Board finds that the Veteran was provided with adequate examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).


ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus with nuclear sclerosing cataracts is denied.


REMAND

As noted in the Introduction, the Board remanded the Veteran's service-connected DDD of the low back to have the AOJ clarify the disability rating actually on appeal.  The AOJ did clarify that the initial rating on appeal had been 10 percent; however, the AOJ also increased the Veteran's disability rating to 20 percent in May 2010.  The rating was made effective from September 1, 2006.  

The increase was based on the results of a VA examination of January 2010.  The Veteran's forward flexion was to 40 degrees and this satisfied the criteria for a 20 percent rating.  The Veteran did not report any radiating pain at the time of the examination.  The examiner stated that the Veteran had a negative straight-leg test bilaterally.

The Veteran submitted additional evidence to the Board regarding his service-connected DDD of the low back.  The evidence, dated in February 2011, reported the Veteran had had a three week flare-up of his back pain with limitation of motion and subjective complaints of left L5 radiculopathy.  A clinical evaluation from BNH noted the above complaints.  Straight-leg testing and modified straight-leg raising test were both said to be negative.  The note further said that reflexes were abnormal but listed several tests as normal.  Despite the reflex testing and other test results, the assessment included a finding of lumbar radiculopathy L5.  

The disability ratings for disabilities of the spine can include both musculoskeletal and neurological ratings for disabilities involving intervertebral disc syndrome (IVDS), Diagnostic Code 5243.  38 C.F.R. § 4.71a (2010).  The Veteran's disability thus must be considered for a possible separate rating for demonstrated neurological impairment.  

In regard to the issue of left hand numbness, the Veteran's claimed disability was examined in January 2010.  The examiner said there were no clinical or objective findings for numbness of the left hand; however, the examiner ordered an electromyography (EMG) study to further evaluate the claimed disability.  

Separate VA records, dated in February 2010, noted the results of EMG and nerve conduction velocity (NCV) testing that was done in February 2010.  The report stated that there was no evidence of left carpal tunnel syndrome and no evidence of left cervical radiculopathy.  This was reported in an addendum to the January 2010 VA examination report.  However, the EMG/NCV report also said there were abnormal findings in regard to "evaluation of the Left Median/Radial Dig Comparison nerve showed abnormal peak latency difference (Median-Radial, 0.6 ms)."  The Veteran was given an occupational therapy consult for a left wrist splint.  

An occupational therapy consult, also dated in February 2010, noted the Veteran had had EMG/NCV testing that indicated left carpal tunnel syndrome.  He was issued a splint for his left wrist at that time.

Although the EMG/NCV report stated that there was no evidence of left carpal tunnel syndrome, there were abnormal findings that were not explained.  Further, the tester believed the Veteran should be issued a wrist splint to address the symptoms.  The significance of the abnormal test results must be explained on remand.

In addition, a determination of whether the Veteran's claimed numbness of the left hand can be categorized as an undiagnosed illness must be made.  38 C.F.R. § 3.317.

As noted in the Introduction, the Veteran is service connected for diabetes mellitus.  He is also service connected for two additional service-connected disabilities that are complications of his service-connected diabetes mellitus - diabetic retinopathy and diabetic macular edema.  Those disabilities are currently evaluated as part of the Veteran's diabetes mellitus disability rating because they have not yet been determined to rise to a compensable disability level on their own.  The Board makes no finding to change that status at this time.

The Board remanded the Veteran's claim to obtain a current examination of the Veteran's diabetes and its associated eye disability complications in November 2009.  The January 2010 VA examiner recorded a history of focal laser treatment for the Veteran's macular edema of the right eye.  The treatment was said to be recent and done at the Georgia Eye Clinic [sic].  Unfortunately, the Veteran did not provide the records of that treatment but the examiner was able to see the residuals of the laser treatment during his examination.

As noted, the regulations used to evaluate eye disabilities were amended in November 2008.  Those regulations are prospective in nature and apply only to claims received by VA on or after December 10, 2008.  Thus, the prior regulations apply in evaluating the Veteran's diabetic retinopathy and diabetic macular edema.  In that regard, the prior eye regulations, found at 38 C.F.R. § 4.84a (2008), do not provide a specific diagnostic code for diabetic retinopathy or diabetic macular edema.  However, there is a diagnostic code for disabilities involving retinitis, Diagnostic Code 6006.  Id.  

Diabetic retinitis is defined as diabetic retinopathy.  See STEDMAN'S MEDICAL DICTIONARY 1538-39 (26th Ed., 1995).  Thus, the Veteran's eye disabilities may be rated as retinitis.  This conclusion is further supported by the change in regulations referenced above.  Diagnostic Code 6006 was changed to relate to disabilities involving retinopathy or maculopathy.  See 38 C.F.R. § 4.79 (2010).  

Under the prior regulations, retinitis is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is applicable during active pathology.  

The January 2010 examination report was based on a worksheet that was changed to accommodate the new regulations.  The examination report, while addressing the Veteran's visual acuity and field of vision, did not address all of the other rating criteria, particularly the pain, rest-requirements or episodic incapacity.  More importantly, the examiner noted that the Veteran's macular edema had required recent laser treatment.  This would appear to suggest some sort of active pathology, but the Board is not competent to make that determination.  

In light of the rating criteria to allow for a 10 percent rating whenever the involved disability is considered active, a new examination is required.  The examiner should determine whether the Veteran's retinopathy and/or macular edema can be considered to be "active" at any time during the pendency of the claim.  Further, the records of the laser treatment should be obtained, along with any other eye treatment provided to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

(No tabs are to be removed from the claims folder unless necessary to facilitate copying.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran should be specifically asked to provide the records of the laser treatment for his right eye, noted at the time of the January 2010 VA examination, or to authorize the AOJ to obtain those records on his behalf.

2.  Upon completion of the above development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for left hand numbness.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  (The results of such must be included in the examination report.)

The Veteran previously underwent an EMG/NCV study in February 2010.  Although the study said there was no evidence of left carpal tunnel syndrome, the report said there were abnormal findings.  The examiner must address these abnormal findings, to include, if necessary, referral of the case to the individual who conducted the test to explain the significance of the abnormal findings.

The examiner is requested to identify any and all disorders of the left hand that may be present.  In regard to any disorder that is found, the examiner is requested to provide an opinion as to the medical probabilities that any disorder is related to the Veteran's military service or to service-connected disease such as diabetes.  The report of examination should include the complete rationale for all opinions expressed.

3.  The veteran should be afforded a VA examination to assess the status of his service-connected DDD of the low back.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

In addition to the required findings to assess the disability, the examiner is requested to provide an opinion as to whether the Veteran's disability is characterized by an identifiable and separate neurological component.  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment.  The report of examination should include the complete rationale for all opinions expressed.

4.  The Veteran should be afforded an ophthalmology examination, by a physician, for evaluation of his diabetic retinopathy and diabetic macular edema.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

In the report, the examiner is requested to provide specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, as well as whether the Veteran is experiencing any "active" pathology, or, based on a review of the claims folder, could be said to have had active pathology due to diabetic retinopathy and/or macular edema at any point during the pendency of the claim from September 1, 2006.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

5.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of revised 38 C.F.R. § 3.317 relating to undiagnosed illness and evaluation of the eye disabilities under the regulations in effect prior to December 10, 2008.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


